OPINIÓN CONCURRENTE DEL
JUEZ PRESIDENTE SEÑOR DEL TORO,
OON LA CUAL ESTÁ CONFORME EL JUEZ ASOCIADO SR. ALDREY
La denuncia origen de esta cansa se presentó en la Corte Municipal de Fajardo, imputando al acusado Luciano Fuer-tes una infracción a la sección 3, título 2, de la Ley Nacional de Prohibición, consistente en haber vendido a Carlos García por la suma de diez dólares y cincuenta centavos, tres bote-llas de whiskey, bebida embriagante con más de medio del uno por ciento de alcohol absoluto por volumen y propia para ser usada como tal.
Juzgado el caso, la corte municipal declaró culpable al acu-sado. No conforme éste, apeló para ante la corte de distrito y formuló en ella la siguiente excepción:
“Que esta corte de distrito no tiene jurisdicción para conocer de los hechos denunciados, careciendo también de jurisdicción por razón de la materia envuelta en la acusación, toda vez que se trata de la violación de un Estatuto del Congreso de los Estados Unidos, de fe-cha 28 de octubre de 1919, violación que fué declarada delito grave (felony) por otra ley del Congreso de los Estados Unidos de fecha posterior, y la presente causa se halla ahora ante esta Hon. Corte en grado de apelación de la Corte Municipal de Fajardo, la cual nunca tuvo jurisdicción en el asunto por las razones antes apuntadas, no teniéndola tampoco ahora esta corte de distrito.
“Además, tratándose de un estatuto federal, la acusación debe ser interpuesta a nombre de los Estados Unidos y no a nombre de El Pueblo de Puerto Kico, y originalmente tendría que ser presentada ante una corte de distrito cuya jurisdicción se equipare a la de las cortes de los Estados Unidos.”
Discutidas ampliamente las cuestiones planteadas, la corte de distrito resolvió que a virtud de la Ley del Congreso de 21 de septiembre de 1921, dando jurisdicción concurrente a las cortes insulares para conocer de las violaciones a la Ley Na-cional de Prohibición, la corte tenía jurisdicción sobre la ma-*899teria, pero que constituyendo la violación imputada un felony, de conformidad con la Ley del Congreso de 2 de marzo de 1929, enmendando la Ley Nacional de Prohibición, carecía de jurisdicción original la corte municipal de Fajardo para juz-gar la causa, y, por tanto, ella de jurisdicción apelativa. En tal virtud, tras una larga y cuidadosa opinión, decretó el ar-chivo del caso y absolvió al acusado.
No conforme el fiscal, apeló para ante esta Corte Suprema y otra vez la cuestión fué debatida ampliamente.
El Juez Asociado Sr. Aldrey y el que suscribe estamos conformes en que debe confirmarse la sentencia apelada por sus propios fundamentos, esto es, porque tratándose de un felony no tuvo jurisdicción la Corte Municipal de Fajardo para conocer originalmente del proceso, pero no porque las cortes insulares dejaran de tener jurisdicción dada la forma en que el proceso se iniciara, que fué así:
“Corte Municipal de Fajardo, P. R. — Estados Unidos de Amé-rica, El Presidente de los Estados Unidos, SS. — El Pueblo de Puerto Rico v. Luciano Fuertes.”
Nuestro criterio sobre el último extremo fué y sigue siendo el del caso de El Pueblo v. Rodríguez, 33 D.P.R. 393, a saber, copiando del resumen:
“Ley NACIONAL de PeohibiCión — Jurisdioción.—Al conceder el Congreso jurisdicción concurrente a las cortes insulares para conocer de las violaciones a la Ley Federal sobre prohibición, actuó con ca-rácter de legislatura local a la 'que ciertas limitaciones constitucio-nales no son aplicables; por lo que tal jurisdicción debe ejercitarse con arreglo al procedimiento insular de enjuiciar.
‘ ‘ Id. — Id.—DenuNoia Sueioiente. — Una denuncia por infracción a la Ley Federal de Prohibición presentada ante la corte municipal, en la cual se establece la acción a nombre de los Estados Unidos inclu-yendo además El Pueblo de Puerto Rico, cumple con los requisitos exigidos por la sección 10 del Acta Jones.”
De ahí que disintiéramos en el caso de El Pueblo v. Zayas, decidido el 19 de diciembre de 1930 por virtud del cual quedó revocada la jurisprudencia establecida en el de Bodríguez, *900supra. En ambos casos, en el de Rodríguez y en el de Za-yas, la decisión de la Corte fué por mayoría, tres contra dos.
En cuanto al primer extremo parece tan clara la cuestión que no necesita de largos argumentos. Nadie duda que el he-cho imputado a Fuertes de acuerdo con la Ley Nacional de Prohibición enmendada, y con las leyes federales en materia penal, es un felony. Nadie ha expresado tampoco la más leve duda sobre el hecho de que las cortes municipales no tienen jurisdicción original en casos de felony. Siendo ello así, cualquier ley del territorio que pudiera invocarse para soste-ner que interpretados a la luz de sus preceptos los términos de la Ley del Congreso, el delito podría calificarse de misdemeanor, y no de felony, es manifiestamente inaplicable. La Ley del Congreso debe interpretarse a la luz de sus propias leyes que en este caso concreto son claras y terminantes. El Congreso declaró la infracción constitutiva de felony y como felony tiene que ser considerada por las cortes del territorio al conocer de ella en el ejercicio de la jurisdicción concurrente que el propio Congreso les confiriera. Argumentos de la mayor o menor conveniencia para la administración de la jus-ticia en las cortes insulares, no tienen peso alguno ante la clara determinación de la ley.

Bebe confirmarse la sentencia recurrida.

Estoy autorizado para decir que el Juez Asociado Sr. Aldrey está conforme con esta opinión.